2045951 Ontario Inc.

(“HondaSub”) - and -

American Honda Motor Co., Inc.

(“Honda”)

- and -

MTM S.r.l.

(the “Purchaser”)

ASSET PURCHASE AGREEMENT APRIL 30, 2009

--------------------------------------------------------------------------------

TABLE OF CONTENTS   ARTICLE 1 INTERPRETATION    1                     1.1   
Definitions    1                     1.2    Construction    8                   
 1.3    Certain Rules of Interpretation    8                     1.4   
Knowledge.    9                     1.5    Computation of Time    9             
       1.6    Performance on Business Days    9                     1.7   
Currency and Payment    9                     1.8    Accounting Terms    10     
               1.9    Schedules.    10  ARTICLE 2 PURCHASE AND SALE    10       
             2.1    Agreement to Purchase and Sell    10                   
 2.2    Assumed Obligations    10                     2.3    Excluded
Obligations    10                     2.4    Purchase Price and Payment    10   
                 2.5    Extended Warranties    11                     2.6   
Taxes    11  ARTICLE 3 CLOSING ARRANGEMENTS    12                     3.1   
Closing    12                     3.2    HondaSub's and Honda’s Closing
Deliveries    12                     3.3    The Purchaser's Closing Deliveries 
  14                     3.4    Patent Transfers    15  ARTICLE 4 CONDITIONS OF
CLOSING    15                     4.1    The Purchaser's Conditions    15       
             4.2    HondaSub's and Honda’s Conditions    16                   
 4.3    Termination    17  ARTICLE 5 REPRESENTATIONS AND WARRANTIES    17       
             5.1    Representations and Warranties of HondaSub and Honda    17 
                   5.2    Representations and Warranties of the Purchaser    24 
                   5.3    Survival of Representations, Warranties and Covenants
of HondaSub    26                     5.4    Survival of the Representations,
Warranties and Covenants of the          Purchaser    27                   
 5.5    Indemnification; Limitations on Liability    27                     5.6 
  Indemnification Procedures    29                     5.7    Payment of
Indemnification Claims    31  ARTICLE 6 COVENANTS    31                     6.1 
  Transfer of Documentation    31                     6.2    Covenant Not to
Compete; Confidentiality    31                     6.3    Investigation    33   
                 6.4    Cooperation    33  ARTICLE 7 GENERAL    33             
       7.1    Public Announcements    33      -i-


--------------------------------------------------------------------------------

7.2    Expenses.    34  7.3    Commercially Reasonable Efforts    34  7.4    No
Third Party Beneficiary    34  7.5    Entire Agreement    34  7.6    Time of
Essence    34  7.7    Amendment    34  7.8    Waiver of Rights    34  7.9   
Jurisdiction    34  7.10    Governing Law    35  7.11    Notices    35  7.12   
Benefit of Agreement    37  7.13    Further Assurances    37  7.14   
Severability    37  7.15    Counterparts    37 


-ii-

--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT dated as of this 30th day of April, 2009.



BETWEEN:




2045951 Ontario Inc., a corporation formed under the laws of the Province of
Ontario (“HondaSub”) - and -

American Honda Motor Co., Inc., a corporation formed under the laws of the State
of California (“Honda”)



- and -




MTM S.r.l., a corporation formed under the laws of Italy (the “Purchaser”)



RECITALS:




A. HondaSub wishes to sell to the Purchaser, and the Purchaser wishes to
purchase from HondaSub, certain of the assets of HondaSub on the terms
hereinafter set forth.

B. The Purchaser wishes to secure the release of limitations on the use of
certain assets that it wishes to acquire, and Honda has agreed to procure such
releases on the terms herein set forth.

C. Concurrently herewith the Purchaser will purchase certain assets of FuelMaker
on the terms set forth in the FM APA.

THIS AGREEMENT WITNESSES THAT in consideration of the respective covenants,
agreements, representations, warranties and indemnities herein contained and for
other good and valuable consideration, the receipt and sufficiency of all of
which are acknowledged by each party, the parties covenant and agree as follows:



ARTICLE 1
INTERPRETATION






1.1 Definitions.




In this Agreement, unless the context otherwise requires:

(1)      “Affiliate” means, with respect to any Person, any other Person that
directly, or through one or more intermediaries, Controls or is Controlled by or
is under common Control with such first Person, and “Affiliated” has a
corresponding meaning.   (2)      “Agreement” means this asset purchase
agreement, including all Schedules to this asset purchase agreement, as amended,
supplemented, restated and replaced from time to time in accordance with its
provisions.  

-1-

--------------------------------------------------------------------------------

(3)      “Applicable Law” means:     (a)      any domestic or foreign statute,
law (including common and civil law), code, ordinance, rule, regulation,
restriction or by-law (zoning or otherwise);     (b)      any judgment, order,
writ, injunction, decision, ruling, decree or award;     (c)      any regulatory
policy, practice or guideline; or     (d)      any Permit;     of any
Governmental Authority, binding on or affecting the Person referred to in the
context in which the term is used or binding on or affecting the property of
that Person.   (4)      “Approvals” means franchises, licenses, qualifications,
authorizations, consents, certificates, registrations, exemptions, waivers,
filings, grants, notifications, privileges, rights, orders, judgments, rulings,
directives, Permits, and other permits and approvals.   (5)      “Assumed
Contracts” means the Greenfield License Agreement.   (6)      “Assumed
Obligations” has the meaning attributed to that term in Section 2.2.   (7)     
“Books and Records” means all books, records, files and papers of HondaSub
relating solely to the HondaSub Purchased Assets and the Assumed Obligations.  
(8)      “Business Day” means a day on which banks are open for business in the
City of Toronto and in Cherasco, Italy but does not include a Saturday, Sunday
or statutory holiday in the Province of Ontario or in Cherasco, Italy.   (9)   
  “Claim” means:     (a)      any suit, action, dispute, investigation, claim,
arbitration, order, summons, citation, directive, ticket, charge, demand or
prosecution, whether legal or administrative;     (b)      any other proceeding;
or     (c)      any appeal or application for review;     whether at law or in
equity, by or before any Governmental Authority.   (10)      “Closing” means the
completion of the Transactions.   (11)      “Closing Date” means the 13th day of
May, 2009 or such other Business Day as HondaSub and the Purchaser may agree.  
(12)      “Closing Time” means 10:00 a.m. on the Closing Date or such other time
on the Closing Date as may be agreed to by the Parties.  

-2-

--------------------------------------------------------------------------------

(13)      “Competing Business” has the meaning attributed to that term in
Section 6.2(1).   (14)      “Constating Documents” means, with respect to any
Person, its articles or certificate of incorporation, amendment, amalgamation or
continuance, memorandum of association, letters patent, supplementary letters
patent, by-laws, partnership agreement, limited liability company operating
agreement or other similar document, and all unanimous shareholder agreements,
other shareholder agreements, voting trusts, pooling agreements and similar
Contracts, arrangements and understandings applicable to the Person's Equity
Interests, each as amended, supplemented or restated from time to time.   (15) 
    “Contract” means any agreement, contract, indenture, lease, deed of trust,
license, option, undertaking, promise or any other commitment or obligation,
whether oral or written, express or implied, other than a Permit.   (16)     
“Control”, with respect to the relationship with a Person, means:     (a)     
if that Person is a corporation, the holding (other than by way of security) of
securities of that Person to which are attached more than 50% of the votes that
may be cast for the election of directors and those votes are sufficient, if
exercised, to elect a majority of the board of directors; or     (b)      if
that Person is an entity other than a corporation, the holding (other than by
way of security) of securities of that Person to which are attached more than
50% of the votes that may be cast for the election of general partners, trustees
or managers (or other Persons acting in a similar capacity for a Person other
than a corporation) and those votes are sufficient, if exercised, to elect a
majority of the general partners, trustees or managers (or other Persons acting
in a similar capacity for a Person other than a corporation);     and “Controls”
and “Controlled” have corresponding meanings.   (17)      “Direct Claim” has the
meaning attributed to that term in Section 5.6(1)(a).   (18)      “Enabling
License Agreement” means the Enabling License Agreement made as of May 6, 2004
between FuelMaker, HondaSub and Honda.   (19)      “Encumbrance” means any
encumbrance, lien, charge, hypothecation, pledge, mortgage, title retention
agreement, security interest of any nature, adverse claim, exception,
reservation, easement, right of occupation, option, right of pre-emption,
privilege or any matter capable of registration against title or any Contract to
create any of the foregoing.   (20)      “Equity Interests” means, with respect
to any Person, any and all present and future shares, units, trust units,
partnership or other interests, participations or other equivalent rights in
that Person's equity or capital, however designated and whether voting or non-
voting.   (21)      “FM APA” means the asset purchase agreement entered into by
Receiver and the Purchaser dated as of the date hereof under which Receiver
agrees to sell or assign, as  

-3-

--------------------------------------------------------------------------------

  applicable, and the Purchaser agrees to purchase or assume, as applicable,
certain assets and liabilities of FuelMaker.   (22)      “FuelMaker” means
FuelMaker Corporation, a corporation formed under the laws of Canada.   (23)   
  “GAAP” means generally accepted accounting principles in effect from time to
time in Canada, including those principles set forth in the Handbook published
by the Canadian Institute of Chartered Accountants or any successor institute,
consistently applied.   (24)      “Gaz de France” means Gaz de France S.A. or
its successor.   (25)      “Gaz de France Termination” means the written
agreement of Gaz de France to, among other things, the termination of the
Memorandum of Agreement entered into as of October 25, 2005 between Honda,
HondaSub and Gaz de France, the Cooperation Agreement entered into October 25,
2005 between Gaz de France and FuelMaker, and the Distributor Agreement entered
into October 25, 2005 between Gaz de France and FuelMaker.   (26)     
“Governmental Authority” means any domestic or foreign government, whether
federal, provincial, state, territorial, local, regional, municipal, or other
political jurisdiction, and any agency, authority, instrumentality, court,
tribunal, board, commission, bureau, arbitrator, arbitration tribunal or other
tribunal, or any quasi- governmental or other entity, insofar as it exercises a
legislative, judicial, regulatory, administrative, expropriation or taxing power
or function of or pertaining to government.   (27)      “Greenfield” means
Greenfield AG, a Swiss corporation.   (28)      “Greenfield Consent” means the
written consent of Greenfield to, among other things, (a) the assignment by
HondaSub to the Purchaser of its interest in the Greenfield License Agreement,
and (b) the MTM/Honda Greenfield Sublicense.   (29)      “Greenfield License
Agreement” means collectively that license agreement with an effective date of
August 5, 1989, entered into by FuelMaker and Sulzer Brothers Limited, as
amended by the amendment entered into by FuelMaker and Sulzer Brothers Limited
with an effective date of March 19, 1990; the amendment, styled as “Amendment
#1”, entered into by FuelMaker and Sulzer Burckhardt Engineering Works Limited
with an effective date of April 7, 1994; the amendment, styled as “Amendment
#2”, entered into by FuelMaker and Sulzer Burckhardt Engineering Works Limited
with an effective date of September 25, 1995; the Assignment of License
Agreement entered into by FuelMaker, Sulzer AG and Burckhardt Compression AG on
December 23, 2002; the Assignment of License Agreement entered into by FuelMaker
and Greenfield dated February 13, 2003; the Assignment of License Agreement as
Amended between FuelMaker, HondaSub and Honda dated May 6, 2004; and the
amendment, styled as “Amendment #3”, entered into by Greenfield, HondaSub and
Honda dated March 18, 2008.  

-4-

--------------------------------------------------------------------------------

(30)      “Greenfield Sublicense Agreement” means the Sublicense Agreement
between HondaSub and FuelMaker dated May 6, 2004 in respect of certain rights
under the Greenfield License Agreement.   (31)      “Honda” means American Honda
Motor Co., Inc., a corporation formed under the laws of the State of California.
  (32)      “HondaSub” means 2045951 Ontario Inc., a corporation formed under
the laws of the Province of Ontario.   (33)      “HondaSub Intellectual
Property” means HondaSub's right, title and interest in and to:     (a)      the
Intellectual Property that was acquired by HondaSub from FuelMaker as of July
23, 2004, which, for greater certainty, excludes the Intellectual Property that
is the subject of the Greenfield Sublicense Agreement and the Intellectual
Property licensed by Greenfield under the Greenfield License Agreement;     (b) 
    the right, title and interest of FuelMaker in and to all Approvals and other
agreements (if any) in connection with the Intellectual Property licensed to or
used by FuelMaker in connection with the HRA or VRA or both, that was acquired
by HondaSub from FuelMaker as of July 23, 2004 (excluding the Greenfield License
Agreement and the Greenfield Sublicense Agreement); and     (c)      the
Intellectual Property developed or acquired by FuelMaker after July 23, 2004
that contributed to the development of the HRA, the VRA or otherwise related to
Refueling Technology.   (34)      “HondaSub IP Contracts” has the meaning
attributed to that term in Section 5.2(14)(a).   (35)      “HondaSub Owned IP”
means all HondaSub Intellectual Property in which HondaSub owns any Intellectual
Property rights, whether in use or under development or design.   (36)     
“HondaSub Purchased Assets” means the right, title and interest of HondaSub in
and to     (i)      all of the HondaSub Intellectual Property, including without
limitation, the Patents     listed in Schedule 5.1(10)(a), (ii) the Assumed
Contracts, and (iii) subject to Section 6.1, the Books and Records.   (37)     
“HondaSub’s Solicitors” means McMillan LLP.   (38)      “HRA” means the Home
Refueling Appliance developed or manufactured by FuelMaker.   (39)     
“Indemnified Party” has the meaning attributed to that term in Section
5.6(1)(a).   (40)      “Indemnifying Party” has the meaning attributed to that
term in Section 5.6(1)(a).   (41)      “Intellectual Property” means (i)
Patents; and (ii) inventions, trade-marks, trade-mark applications and
registrations, trade names, trade name registrations, brand names, business
names, service marks, service mark registrations, designs, copyrights, copyright
 

-5-

--------------------------------------------------------------------------------

  applications and registrations, industrial designs, industrial design
applications and registrations, trade secrets, know-how, show-how, computer
systems and software, including the content of all documentation relating
thereto, related object and source codes therefore, and any other proprietary,
intellectual property and other rights relating to any or all of the foregoing
anywhere in the world.   (42)      “Interim Period” means the period commencing
on the date hereof and ending on the Closing Date.   (43)      “IP and Support
Agreement” means the IP and Support Agreement between HondaSub, Honda and
FuelMaker dated July 23, 2004 under which FuelMaker transferred certain
Intellectual Property to HondaSub in exchange for certain specified
consideration.   (44)      “IP License Agreement” means the License Agreement
between HondaSub, FuelMaker and Honda dated July 23, 2004 under which HondaSub
granted a non-exclusive license to FuelMaker in respect of the HondaSub
Intellectual Property.   (45)      “Loss” or “Losses” means any and all claim,
demand, proceeding, deficiency, loss, liability, damage, fine, cost or expense
(including, without limitation but subject to the provisions of Section 5.6, all
legal and professional fees and disbursements), interest, penalties, judgments
and amounts paid in settlement, actually suffered or incurred by a Party
resulting from any act, omission or state of facts, but:     (a)      excluding
loss of profits and consequential damages and excluding any contingent liability
until it becomes actual;     (b)      reduced by any Tax benefit to the
Indemnified Party; and     (c)      reduced by any recovery, settlement or
otherwise under or pursuant to any insurance coverage, or pursuant to any claim,
recovery, settlement or payment by or against any other Person.   (46)     
“MTM/Honda Greenfield Sublicense” has the meaning attributed to that term in
Section 3.2(j).   (47)      “Notice” has the meaning attributed to that term in
Section 7.11(1).   (48)      “Ordinary Course” means, with respect to an action
taken by a Person, that the action is consistent with past practices of the
Person and is taken in the normal day-to-day course of business of the Person.  
(49)      “Parties” means collectively, HondaSub, Honda and the Purchaser, and
“Party” means any of them.   (50)      “Patents” means all patents (including
design patents), patent applications (including design patent applications),
invention disclosures, certificates or models of utility, and other rights of
invention, worldwide, including any reissues, divisions, continuations and  

-6-

--------------------------------------------------------------------------------

  continuations-in-part, provisionals, reexamined patents or other applications
or patents claiming the benefit of the filing date of any such application or
patent.   (51)      “Permits” means any and all franchises, licenses,
qualifications, authorizations, consents, certificates, registrations,
exemptions, waivers, filings, grants, notifications, privileges, rights, orders,
judgments, rulings, directives, permits and other approvals, obtained from or
required by a Governmental Authority.   (52)      “Person” is to be broadly
interpreted and includes an individual, a corporation, a company, a limited
liability company, a partnership, a joint venture, a trust, a trustee, a
receiver, an association, an unincorporated organization, a Governmental
Authority, an executor or administrator or other legal or personal
representative, or any other juridical entity.   (53)      “Purchase Price” has
the meaning attributed to that term in Section 2.4.   (54)      “Purchaser”
means MTM S.r.l., a corporation formed under the laws of Italy.   (55)     
“Purchaser Claims” has the meaning attributed to that term in Section 5.5(4)(a).
  (56)      “Receiver” means McIntosh & Morawetz Inc., in its capacity as
interim receiver and receiver and manager of FuelMaker and not in its personal
capacity and without personal or corporate liability.   (57)      “Refueling
Technology” means gas compression and refueling equipment and appliances and
related research and technology and know-how relating to the design and
manufacture thereof, including the HRA and VRA.   (58)      “Representatives”
means, with respect to any Party, its Affiliates and, if applicable, its and
their respective directors, officers, employees, agents, attorneys, accountants
and other representatives and advisors.   (59)      “Specified Representations
and Warranties” has the meaning attributed to that term in Section 5.3(1)(a).  
(60)      “Taxes” means taxes, duties, fees, premiums, assessments, imposts,
levies and other charges of any kind whatsoever imposed by any Governmental
Authority, including all interest, penalties, fines, additions to tax or other
additional amounts imposed in respect or in lieu thereof (including those levied
on, or measured by, or referred to as, income, gross receipts, profits, capital,
transfer, land transfer, sales, goods and services, harmonized sales, use,
valued-added, excise, stamp, withholding, premium, business, franchising,
property, employer health, payroll, employment, health, social services,
education and social security taxes, surtaxes, customs duties and import and
export taxes, license, franchise and registration fees and employment insurance,
health insurance and Canada, and other government pension plan premiums or
contributions), and “Tax” has a corresponding meaning.   (61)      “Technology
Agreement” has the meaning attributed to that term in Section 3.2(i).  

-7-

--------------------------------------------------------------------------------

(62)      “Threshold” has the meaning attributed to that term in Section
5.5(4)(a).   (63)      “Transaction Document” means, with respect to any Person,
any Contract, agreement, instrument, certificate or other document executed or
delivered pursuant to this Agreement.   (64)      “Transactions” means the
transactions contemplated by this Agreement.   (65)      “Transfer Taxes” has
the meaning attributed to that term in Section 2.6(1).   (66)     
“Transmission” has the meaning attributed to that term in Section 7.11(1)(c).  
(67)      “Third Party” has the meaning attributed to that term in Section
5.6(3).   (68)      “Third Party Claim” has the meaning attributed to that term
in Section 5.6(1)(a).   (69)      “VRA” means the Vehicle Refueling Appliance
developed or manufactured by FuelMaker.  

1.2 Construction. This Agreement has been negotiated by each Party with the
benefit of legal representation, and any rule of construction to the effect that
any ambiguities are to be resolved against the drafting Party shall not apply to
the construction or interpretation of this Agreement.

1.3      Certain Rules of Interpretation. In this Agreement:     (a)      the
division into Articles and Sections and the insertion of headings and the Table
of Contents are for convenience of reference only and do not affect the
construction or interpretation of this Agreement;     (b)      the expressions
“hereof”, “herein”, “hereto”, “hereunder”, “hereby” and similar expressions
refer to this Agreement and not to any particular portion of this Agreement; and
    (c)      unless specified otherwise or the context otherwise requires:     
(i)      references to any Article, Section or Schedule are references to the
Article or Section of, or Schedule to, this Agreement;      (ii)     
“including” or “includes” means “including (or includes) but is not limited to”
and shall not be construed to limit any general statement preceding it to the
specific or similar items or matters immediately following it;      (iii)     
“the aggregate of”, “the total of”, “the sum of”, or a phrase of similar meaning
means “the aggregate (or total or sum), without duplication, of”;      (iv)     
references to Contracts are deemed to include all present and future amendments,
supplements, restatements and replacements to those Contracts;  

-8-

--------------------------------------------------------------------------------

(v) references to any legislation, statutory instrument or regulation or a
section thereof, unless otherwise specified, is a reference to the legislation,
statutory instrument, regulation or section as amended, restated and re-enacted
from time to time; and

(vi) words in the singular include the plural and vice-versa and words in one
gender include all genders.

1.4 Knowledge. In this Agreement, references to “to the knowledge of HondaSub”
or phrases to like effect mean, with respect to any fact, circumstance, event or
other matter in question, the knowledge of such fact, circumstance, event or
other matter, of any one or more of Dan Bonawitz and Richard Crawford. Any such
individual will be deemed to have knowledge of a particular fact, circumstance,
event or other matter if (a) such fact, circumstance, event or other matter is
reflected in one or more documents (whether written or electronic, including
electronic mails sent to or by such individual) in, or that have been in, the
possession of such individual, including his personal files, or (b) such
knowledge could be obtained by such individual from due inquiry of any of John
Lyon, Donald Jevons, Ralph Rackham, or Mario Pirraglia.

1.5 Computation of Time. In this Agreement, unless specified otherwise or the
context otherwise requires:

(a)      a reference to a period of days is deemed to begin on the first day
after the event that started the period and to end at 5:00 p.m. on the last day
of the period, but if the last day of the period does not fall on a Business
Day, the period ends at 5:00 p.m. on the next succeeding Business Day;   (b)   
  all references to specific dates mean 11:59 p.m. on the dates;   (c)      all
references to specific times shall be references to Toronto, Ontario time; and  
(d)      with respect to the calculation of any period of time, references to
“from” mean “from and excluding” and references to “to” or “until” mean “to and
including”.  

1.6 Performance on Business Days. If any action is required to be taken pursuant
to this Agreement on or by a specified date that is not a Business Day, the
action is valid if taken on or by the next succeeding Business Day.

1.7      Currency and Payment. In this Agreement, unless specified otherwise:  
  (a)      except where the context indicates otherwise, in which case
references to dollar amounts or obligations, including indemnification
obligations, shall mean United States dollars, references to dollar amounts or
“$” are to Canadian dollars;     (b)      any payment is to be made by wire
transfer in immediately available funds;     (c)      any payment to HondaSub or
Honda is to be made by wire transfer in immediately available funds to:  

-9-

--------------------------------------------------------------------------------

  Bank of America 100 West 33rd Street New York, NY 10001 Account # 12358-01592
ABA # 0260-0959-3; and   (d)      except in the case of any payment due on the
Closing Date, any payment due on a particular day must be received and available
by 5:00 p.m. on the due date and any payment received and available after that
time is deemed to have been made and received on the next succeeding Business
Day.  

1.8 Accounting Terms. In this Agreement, unless specified otherwise, each
accounting term



has the meaning assigned to it under GAAP.




1.9    Schedules. The following Schedules are attached to and form part of this
Agreement:    Schedule    3.2(a)    Form of General Assignment and Bill of Sale 
Schedule    3.3(b)    Form of Assumption Agreement  Schedule    3.2(i)    Form
of Technology Agreement  Schedule    3.2(j)    Form of MTM/Honda Greenfield
Sublicense  Schedule    4.2(1)(d)    HondaSub’s Approvals  Schedule   
5.1(10)(a)    HondaSub Intellectual Property  Schedule    5.1(10)(b)   
FuelMaker Intellectual Property  Schedule    5.1(16)    Product Certifications 
Schedule    7.1    Press Releases 




ARTICLE 2
PURCHASE AND SALE




2.1 Agreement to Purchase and Sell. Subject to the terms and conditions of this
Agreement, at the Closing Time: (i) HondaSub shall sell, assign and transfer the
HondaSub Purchased Assets to the Purchaser and the Purchaser shall purchase the
HondaSub Purchased Assets from HondaSub; and (ii) Honda shall, directly or
indirectly, have procured, for the benefit of the Purchaser, the Gaz de France
Termination.

2.2 Assumed Obligations. Subject to the terms and conditions of this Agreement,
at the Closing Time, the Purchaser shall assume the liabilities and obligations
of HondaSub under the Assumed Contracts (collectively, the “Assumed
Obligations”).

2.3 Excluded Obligations. Other than the Assumed Obligations, the Purchaser
shall not assume and shall not be liable for any other liabilities or
obligations of HondaSub, which for certainty are retained by HondaSub, and
HondaSub covenants that HondaSub shall be solely responsible for all such
retained liabilities and obligations.

2.4      Purchase Price and Payment. The aggregate consideration payable by the
Purchaser under this Agreement (the “Purchase Price”) shall equal the sum of (i)
US$4,403,040, and (ii) the assumption by the Purchaser of the Assumed
Obligations.  

-10-

--------------------------------------------------------------------------------

(2)      The portion of the Purchase Price referred to in Section 2.4(1)(i)
shall be paid and satisfied as follows:     (a)      by payment by the Purchaser
to HondaSub at the Closing Time of the sum of US$80,750 by wire transfer in
accordance with the payment procedures set forth in Section 1.7 or otherwise as
HondaSub may direct; and     (b)      by payment by the Purchaser to Honda at
the Closing Time of the sum of US$4,322,290, such amount by wire transfer in
accordance with the payment procedures set forth in Section 1.7 or otherwise as
Honda may direct.  



2.5 Extended Warranties.




     If an owner or lessee of a Honda Civic GX vehicle (a “GX Owner”) requests
extended warranty service from the Purchaser for an HRA manufactured or sold
before the Closing Time, and such request is made after the expiry of the
one-year period commencing on the date that such GX Owner acquired such HRA,
then:

(a)      the Purchaser shall obtain and provide to Honda reasonable evidence
that such GX Owner has a bona fide claim to a valid extended warranty provided
by FuelMaker on such HRA;   (b)      subject to a request to the contrary from
Honda, the Purchaser shall perform extended warranty services in respect of such
HRA as required by such extended warranty (up to a limit of the earlier of five
years from date of purchase of such HRA and 6,000 hours of operation of such
HRA); and   (c)      Honda shall, upon request from the Purchaser, reimburse the
Purchaser for the Purchaser’s costs of performing such extended warranty
services based on Purchaser's standard rates for such warranty repair. Purchaser
shall from time to time at the request of Honda provide a list of its standard
rates to Honda.  



2.6 Taxes




(1)      The Purchaser shall pay upon Closing, in addition to the Purchase
Price, all applicable federal and provincial taxes (but for greater certainty,
excluding United States federal, state and local taxes) exigible in connection
with the purchase and sale of the HondaSub Purchased Assets and the procurement
of the Gaz de France Termination including, without limitation, Canadian goods
and services, harmonized sales, and Ontario retail sales Taxes, but not
including any Taxes calculated by reference to the income or profits of HondaSub
or Honda (collectively, “Transfer Taxes”). Alternatively, where applicable, the
Purchaser shall have the option to furnish HondaSub with appropriate exemption
certificates or other information or documentation reasonably required by
HondaSub to substantiate relief from certain Transfer Taxes.   (2)      The
Purchaser agrees to indemnify and save HondaSub and Honda harmless from and
against all claims and demands for payment of Transfer Taxes, including
penalties and interest thereon or in respect or in lieu thereof and any
liability or costs incurred relating  

-11-

--------------------------------------------------------------------------------

thereto. This indemnity shall survive Closing and shall continue for the benefit
of HondaSub and Honda notwithstanding the Closing for an indefinite period,
subject only to any applicable limitation periods imposed by Applicable Law. The
indemnification procedures in Sections 5.6 and 5.7 of this Agreement apply
mutatis mutandis to any indemnification claim made under this Section 2.6(2).



ARTICLE 3
CLOSING ARRANGEMENTS




3.1 Closing. Subject to satisfaction or waiver of the conditions set forth in
Article 4, the Closing shall take place on the Closing Date at the offices of
HondaSub’s Solicitors in Toronto, Ontario or at such other place as may be
agreed to by HondaSub and the Purchaser.

3.2 HondaSub's and Honda’s Closing Deliveries. At the Closing, HondaSub (and in
respect of Sections 3.2(d), 3.2(i), 3.2(j), 3.2(l) and 3.2(o), Honda) shall
deliver or cause to be delivered to the Purchaser the following, each of which
shall be in form and substance satisfactory to the Purchaser, acting reasonably:

(a)      a general assignment and bill of sale in respect of the HondaSub
Purchased Assets substantially in the form of Schedule 3.2(a) attached hereto;  
(b)      a certified copy of resolutions of the board of directors and
shareholders of HondaSub authorizing the execution, delivery and performance of
this Agreement and all Transaction Documents required by this Agreement to be
delivered by HondaSub;   (c)      subject to Section 6.1, the Books and Records;
  (d)      evidence of Gaz de France Termination;   (e)      evidence of the
Greenfield Consent and any other Approvals described in Schedule 4.2(1)(d);  
(f)      a waiver by HondaSub of its rights under the Non-Competition and Non-
Solicitation Agreement made as of July 23, 2004 with Ralph Rackham in respect of
activities of Mr. Rackham for the benefit of the Purchaser;   (g)     
documentation reasonably sufficient to establish (i) transfer of the Patents
included in the HondaSub Purchased Assets suitable for registration in
applicable patent offices, and (ii) chain of title regarding such Patents from
FuelMaker to HondaSub and from HondaSub to Purchaser suitable for registration
in the applicable patent offices;   (h)      an opinion of HondaSub’s
Solicitors, addressed to the Purchaser and its counsel, subject to customary
assumptions and qualifications and in form and substance satisfactory to the
Purchaser and its counsel, acting reasonably, covering, among other things,
HondaSub's corporate existence, its power and authority to enter into  

-12-

--------------------------------------------------------------------------------

  this Agreement and that this Agreement is valid, binding and enforceable in
accordance with its terms;   (i)      the technology agreement among Honda and
the Purchaser substantially in the form of Schedule 3.2(i), executed by Honda
(the “Technology Agreement”);   (j)      a sublicense of the Greenfield License
Agreement by Purchaser to Honda, substantially in the form of Schedule 3.2(j),
with any changes reasonably required by Greenfield, executed by Honda and
Greenfield (the “MTM/Honda Greenfield Sublicense”);   (k)      in respect of
HondaSub:     (i)      a certificate of status or its equivalent under the laws
of the jurisdiction governing its corporate existence;     (ii)      a
certificate of incumbency; and     (iii)      that number of copies reasonably
required by the Purchaser, certified by one of HondaSub’s senior officers, of
its Constating Documents;   (l)      in respect of Honda:     (i)      a
certificate of status or its equivalent under the laws of the jurisdiction
governing its corporate existence;     (ii)      a certificate of incumbency;
and     (iii)      that number of copies reasonably required by the Purchaser,
certified by one of Honda’s senior officers, of its Constating Documents;   (m) 
    agreements in form reasonably acceptable to the Purchaser and its counsel
establishing that the following agreements have been terminated at or prior to
Closing:     (i)      the Enabling License Agreement;     (ii)      the Amended
and Restated Development Agreement between FuelMaker, HondaSub and Honda dated
July 23, 2004;     (iii)      the IP and Support Agreement, excluding the Grid
Note and General Security Agreement made under the IP and Support Agreement,
which shall continue in full force and effect;     (iv)      the Greenfield
Sublicense Agreement; and     (v)      the IP License Agreement;  

-13-

--------------------------------------------------------------------------------

(n)      an agreement in form reasonably acceptable to the Purchaser under which
HondaSub assigns to the Purchaser, and the Purchaser assumes from such party,
its interest in the Assumed Contracts;   (o)      an agreement in form
reasonably acceptable to the Purchaser under which Honda assigns to the
Purchaser, and the Purchaser assumes from such party, its interest in the
Assumed Contracts;   (p)      a certificate dated the Closing Date, confirming
that the conditions set forth in Sections 4.1(1)(b) and 4.1(1)(c) of this
Agreement have been fulfilled, performed or waived as of the Closing Date;  
(q)      an acknowledgement dated the Closing Date, that each of the conditions
precedent in Section 4.2 of this Agreement have been fulfilled, performed or
waived as of the Closing Date; and   (r)      such further and other
documentation as is referred to in this Agreement or as the Purchaser may
reasonably require to give effect to this Agreement and the Transactions
contemplated hereby.  

3.3 The Purchaser's Closing Deliveries. At the Closing, the Purchaser shall
deliver or cause to be delivered to HondaSub the following, each of which shall
be in form and substance satisfactory to HondaSub, acting reasonably:

(a)      payment of the amounts required to be paid under Section 2.4(2);   (b) 
    the agreements contemplated in Section 3.2(n);   (c)      the Technology
Agreement, executed by the Purchaser;   (d)      the MTM/Honda Greenfield
Sublicense, executed by the Purchaser;   (e)      in respect of the Purchaser:  
  (i)      a certificate of status or its equivalent under the laws of the
jurisdiction governing its corporate existence;     (ii)      a certificate of
incumbency; and     (iii)      that number of copies reasonably required by
HondaSub, certified by one of its senior officers, of its Constating Documents
and of the resolutions of the board of directors of the Purchaser authorizing
its execution, delivery and performance of this Agreement and of all Transaction
Documents required by this Agreement to be delivered by the Purchaser;   (f)   
  a certificate dated the Closing Date, confirming that the conditions set forth
in Sections 4.2(1)(b) and 4.2(1)(c) of this Agreement have been fulfilled,
performed or waived as of the Closing Date;  

-14-

--------------------------------------------------------------------------------

(g)      an acknowledgement dated the Closing Date, that each of the conditions
precedent in Section 4.1 of this Agreement have been fulfilled, performed or
waived as of the Closing Date; and   (h)      such further and other
documentation as is referred to in this Agreement or as HondaSub may reasonably
require to give effect to this Agreement and the Transactions contemplated
hereby.  



3.4 Patent Transfers.




To the extent that the registrations of transfers from FuelMaker to HondaSub of
Patents included within the HondaSub Purchased Assets have not been filed in the
applicable patent offices on or before the Closing Date, HondaSub shall file
such registrations and shall use commercially reasonable efforts to do so within
a period of four weeks after the Closing Date.



ARTICLE 4
CONDITIONS OF CLOSING






4.1 The Purchaser's Conditions.




(1)      The Purchaser shall be obliged to complete the Transactions only if
each of the following conditions precedent has been satisfied in full at or
before the Closing Time (each of which conditions precedent is acknowledged to
be for the exclusive benefit of the Purchaser):     (a)      the transaction
contemplated by the FM APA shall have been completed concurrently with the
Closing;     (b)      all of the representations and warranties of HondaSub and
Honda made in this Agreement or other Transaction Documents shall be true and
correct as at the Closing Time with the same effect as if made at and as of the
Closing Time (except as those representations and warranties may be affected by
events or transactions (i) expressly permitted by this Agreement or (ii)
approved in writing by the Purchaser), except for such failure of
representations and warranties to be true and correct (without regard to any
qualifications with respect to materiality contained therein) that would not be
reasonably likely individually or in the aggregate to be materially adverse to
HondaSub's or Honda’s interest hereunder or thereunder;     (c)      each of
Honda and HondaSub shall have complied with or performed (or caused to be
complied with or performed) in all material respects all of the obligations,
covenants and agreements under this Agreement and each other Transaction
Document to be complied with or performed by such party at or before the Closing
Time, and all deliveries contemplated by Section 3.2 shall have been tabled;    
(d)      all Approvals described in Schedule 4.2(1)(d) shall have been obtained,
in each case in form and substance satisfactory to the Purchaser, acting
reasonably; and  

-15-

--------------------------------------------------------------------------------

  (e)      there shall be no injunction, preliminary or permanent, or
restraining order issued preventing, and no pending or threatened Claim, against
any Party, for the purpose of enjoining or preventing, the completion of the
Transactions or otherwise claiming that this Agreement or the completion of the
Transactions is improper or would give rise to a Claim under any Applicable Law.
  (2)      If any of the conditions in Section 4.1(1) shall not be satisfied or
fulfilled in full at or before the Closing Time to the satisfaction of the
Purchaser acting reasonably, the Purchaser in its sole discretion may, without
limiting any rights or remedies available to the Purchaser at law or in equity,
either:     (a)      terminate this Agreement by notice in writing to HondaSub
and Honda, except with respect to the obligations contained in Sections 7.1,
7.2, 7.9 and 7.10 which shall survive that termination; or     (b)      waive
compliance with any such condition in whole or in part by notice in writing to
HondaSub and Honda, except that no such waiver shall operate as a waiver of any
other condition.  



4.2 HondaSub's and Honda’s Conditions.




(1)      HondaSub and Honda shall be obliged to complete the Transactions only
if each of the following conditions precedent has been satisfied in full at or
before the Closing Time (each of which conditions precedent is acknowledged to
be for the exclusive benefit of HondaSub and Honda):     (a)      the
transaction contemplated by the FM APA shall have been completed concurrently
with the Closing;     (b)      all of the representations and warranties of the
Purchaser made in this Agreement or other Transaction Documents shall be true
and correct as at the Closing Time with the same effect as if made at and as of
the Closing Time (except as those representations and warranties may be affected
by events or transactions expressly permitted by this Agreement) except for such
failure of representations and warranties to be true and correct (without regard
to any qualifications with respect to materiality contained therein) that would
not be reasonably likely individually or in the aggregate to be materially
adverse to HondaSub's or Honda’s interest hereunder or thereunder;     (c)     
the Purchaser shall have complied with or performed (or caused to be complied
with or performed) in all material respects all of the obligations, covenants
and agreements under this Agreement and each other Transaction Document to be
complied with or performed by such party at or before the Closing Time, and all
deliveries contemplated by Section 3.3 shall have been tabled;     (d)      all
Approvals described in Schedule 4.2(1)(d) shall have been obtained, in each case
in form and substance satisfactory to HondaSub, acting reasonably;  

-16-

--------------------------------------------------------------------------------

  (e)      the Purchaser shall have entered into the Technology Agreement and
the MTM/Honda Greenfield Sublicense;     (f)      there shall be no injunction,
preliminary or permanent, or restraining order issued preventing, and no pending
or threatened Claim against any Party for the purpose of enjoining or
preventing, the completion of the Transactions or otherwise claiming that this
Agreement or the completion of the Transactions is improper or would give rise
to a Claim under any Applicable Law; and     (g)      the agreements referred to
in Section 3.2(m) have been terminated.   (2)      If any of the conditions in
Section 4.2(1) shall not be satisfied or fulfilled in full at or before to the
Closing Time to the satisfaction of HondaSub and Honda, acting reasonably,
HondaSub or Honda in its sole discretion may, without limiting any rights or
remedies available to HondaSub or Honda at law or in equity, either:     (a)   
  terminate this Agreement by notice in writing to the Purchaser, except with
respect to the obligations contained in Sections 7.1, 7.2, 7.9 and 7.10 which
shall survive that termination; or     (b)      waive compliance with any such
condition in whole or in part by notice in writing to the Purchaser, except that
no such waiver shall operate as a waiver of any other condition.  

4.3 Termination. This Agreement (other than the obligations set out in Sections
7.1, 7.2, 7.9 and 7.10, which shall survive termination) may be terminated by
the Purchaser or by HondaSub if the Closing shall not have occurred on or prior
to May 15, 2009, unless extended by mutual agreement of the Purchaser and
HondaSub.



ARTICLE 5
REPRESENTATIONS AND WARRANTIES




5.1 Representations and Warranties of HondaSub and Honda. HondaSub (and, in
respect of Sections 5.1(1)(b), 5.1(2)(b), 5.1(3)(b), 5.1(4)(b), 5.1(8)(b) and
5.1(9)(b), Honda) represents and warrants to the Purchaser as follows and
acknowledges that the Purchaser is relying on these representations and
warranties in connection with its completion of the Transactions:

(1)      Organization and Status.     (a)      HondaSub is a corporation duly
incorporated and is validly subsisting and in good standing under the laws of
the Province of Ontario.     (b)      Honda is a corporation duly incorporated,
and is validly subsisting and in good standing under the laws of the State of
California.   (2)      Corporate Power.  

-17-

--------------------------------------------------------------------------------

  (a)      HondaSub has all necessary corporate power and authority to own or
lease or dispose of its undertakings, property and assets, to enter into this
Agreement and the other Transaction Documents to be delivered by it pursuant to
this Agreement, and to perform its respective obligations hereunder and
thereunder.     (b)      Honda has all necessary corporate power and authority
to own or lease or dispose of its undertakings, property and assets, to enter
into this Agreement and the other Transaction Documents to be delivered by it
pursuant to this Agreement, and to perform its respective obligations hereunder
and thereunder.   (3)      Authorization.     (a)      All necessary corporate
action has been taken by or on the part of HondaSub to authorize the execution
and delivery of this Agreement and the other Transaction Documents to be
delivered by it pursuant to this Agreement, and the performance of its
respective obligations hereunder and thereunder.     (b)      All necessary
corporate action has been taken by or on the part of Honda to authorize the
execution and delivery of this Agreement and the other Transaction Documents to
be delivered by it pursuant to this Agreement, and the performance of its
respective obligations hereunder and thereunder.   (4)      Enforceability.    
(a)      This Agreement has been duly executed and delivered by HondaSub and is
a legal, valid and binding obligation of HondaSub enforceable against it in
accordance with its terms. Each of the other Transaction Documents to be
delivered by HondaSub pursuant to this Agreement will at the Closing Time have
been duly executed and delivered by HondaSub and will be enforceable against
HondaSub in accordance with its respective terms.     (b)      This Agreement
has been duly executed and delivered by Honda and is a legal, valid and binding
obligation of Honda enforceable against it in accordance with its terms. Each of
the other Transaction Documents to be delivered by Honda pursuant to this
Agreement will at the Closing Time have been duly executed and delivered by
Honda and will be enforceable against Honda in accordance with its respective
terms.   (5)      Title to Assets. HondaSub has good and marketable title to the
HondaSub Purchased Assets, free and clear of any and all Encumbrances.   (6)   
  No Other Agreements to Purchase. No person other than Purchaser has any
written or oral agreement or option or any right or privilege (whether by law,
pre-emptive or contractual) capable of becoming an agreement or option for the
purchase or acquisition from HondaSub of any of the HondaSub Purchased Assets.  
(7)      No Expropriation. No part of the HondaSub Purchased Assets has been
taken or expropriated by any federal, provincial, municipal or other authority,
nor has any notice  

-18-

--------------------------------------------------------------------------------

  or proceeding in respect thereof been given or commenced, nor is HondaSub
aware of any intent or proposal to give any such notice or commence any such
proceedings.   (8)      Absence of Conflict.     (a)      The execution,
delivery and performance of this Agreement by HondaSub and the completion of the
Transactions will not (whether after the passage of time or notice or both),
result in:      (i)      the breach or violation of any of the provisions of, or
constitute a default under, or conflict with or cause the acceleration of any of
its obligations under:       (A)      any Contract to which HondaSub is a party
or by which any of HondaSub's assets may be bound or affected;       (B)     
any provision of the Constating Documents or resolutions of the board of
directors (or any committee thereof) or shareholders of HondaSub;       (C)     
any judgment, decree, order or award of any Governmental Authority having
jurisdiction over HondaSub;       (D)      any Approval issued to or held by,
HondaSub or held for the benefit of or necessary to the operation of, HondaSub;
or       (E)      any Applicable Law; or      (ii)      the creation or
imposition of any Encumbrance over any of the HondaSub Purchased Assets.    
(b)      The execution, delivery and performance of this Agreement by Honda and
the completion of the Transactions will not (whether after the passage of time
or notice or both), result in the breach or violation of any of the provisions
of, or constitute a default under, or conflict with or cause the acceleration of
any of its obligations under:      (i)      any Contract to which Honda is a
party or by which any of Honda's assets may be bound or affected;      (ii)     
any provision of the Constating Documents or resolutions of the board of
directors (or any committee thereof) or shareholders of Honda;      (iii)     
any judgment, decree, order or award of any Governmental Authority having
jurisdiction over Honda;      (iv)      any Approval issued to or held by, Honda
or held for the benefit of or necessary to the operation of, Honda; or  

-19-

--------------------------------------------------------------------------------

  (v) any Applicable Law.   (9)      Bankruptcy.     (a)      HondaSub has not
made an assignment in favor of its creditors or a proposal in bankruptcy to its
creditors or any class thereof, and no petition for a receiving order has been
presented in respect of it. HondaSub has not initiated proceedings with respect
to a compromise or arrangement with its creditors or for its winding up,
liquidation or dissolution. No receiver or interim receiver has been appointed
in respect of HondaSub or any of HondaSub's assets and no execution or distress
has been levied on any of its assets, nor have proceedings been commenced in
connection with any of the foregoing.     (b)      Honda has not made an
assignment in favor of its creditors or a proposal in bankruptcy to its
creditors or any class thereof, and no petition for a receiving order has been
presented in respect of it. Honda has not initiated proceedings with respect to
a compromise or arrangement with its creditors or for its winding up,
liquidation or dissolution. No receiver or interim receiver has been appointed
in respect of Honda or any of Honda's assets and no execution or distress has
been levied on any of its assets, nor have proceedings been commenced in
connection with any of the foregoing.   (10)      HondaSub Intellectual
Property.     (a)      Schedule 5.1(10)(a) sets out, separately, a true,
accurate and complete list and description of: (i) all of the Patents,
trade-mark applications and registrations, trade name registrations, copyright
applications and registrations and industrial design applications and
registrations included in the HondaSub Owned IP; (ii) all Contracts pursuant to
which HondaSub has the right to use any HondaSub Intellectual Property not owned
by HondaSub (other than commercial off-the- shelf application software); and
(iii) all Contracts pursuant to which third parties are granted the right by
HondaSub to use any HondaSub Intellectual Property owned or licensed by HondaSub
(the Contracts identified under (ii) and (iii) collectively referred to herein
as “HondaSub IP Contracts”). Unless otherwise disclosed in Schedule 5.1(10)(a),
all HondaSub IP Contracts are in full force and effect and are HondaSub
Purchased Assets. HondaSub is in compliance with, and has not breached any term
of any HondaSub IP Contract, and to HondaSub's knowledge, all other parties to
the HondaSub IP Contracts are in compliance in all respects with, and have not
breached any term of, the HondaSub IP Contracts.     (b)      To the knowledge
of HondaSub: (i) FuelMaker does not own any Intellectual Property that
contributes to the development of the HRA, the VRA or is otherwise related to
Refueling Technology; (ii) FuelMaker does not license or sub-license from any
Person any Intellectual Property that contributes to the development of the HRA,
the VRA or is otherwise related to Refueling Technology, other than: (A)
commercial off-the-shelf application software, and (B) Intellectual Property
licensed or sub-licensed from HondaSub pursuant to the IP License Agreement  

-20-

--------------------------------------------------------------------------------

  and the Greenfield Sublicense Agreement; and (iii) Schedule 5.1(10)(b) sets
out, separately, a true, accurate and complete list and description of all
Contracts pursuant to which third parties are granted the right by FuelMaker to
use any Intellectual Property owned or licensed by FuelMaker.   (c)      Except
as set out in Schedules 5.1(10)(a) and 5.1(10)(b), and subject to the
termination at or prior to Closing of the agreements listed in Section 3.2(m)
and in the Gaz de France Termination, neither HondaSub nor, to HondaSub's
knowledge, FuelMaker, has granted any Person any interest in or right to use all
or any portion of the HondaSub Intellectual Property.   (d)      To HondaSub's
knowledge, neither HondaSub nor FuelMaker has interfered with, infringed upon or
misappropriated any Intellectual Property rights of any other Person. Neither
HondaSub nor, to HondaSub's knowledge, FuelMaker has received, within six years
prior to the date hereof, any written claim, notice or threat that its use of
any of the HondaSub Intellectual Property infringes on or breaches any
Intellectual Property rights of any other Person.   (e)      HondaSub has used
commercially reasonable efforts to protect the HondaSub Intellectual Property
against infringement and misappropriation by third parties and to preserve
HondaSub's rights therein. To HondaSub's knowledge, no Person has interfered
with, infringed upon or misappropriated any of the rights of HondaSub in the
HondaSub Intellectual Property and HondaSub knows of no threat by any Person to
do so.   (f)      HondaSub has in its possession or control, and has made
available to the Purchaser, correct, accurate, complete, fully-executed copies
of all HondaSub IP     Contracts (as amended to date) set out in Schedule
5.1(10)(a), other than HondaSub IP Contracts marked on Schedule 5.1(10)(a) as
not being HondaSub Purchased Assets. HondaSub has made available to Purchaser
correct, accurate and complete copies of all material information, documents and
correspondence that it has in its possession or control relating to each item of
the HondaSub Intellectual Property, including all material information,
documents and correspondence submitted to or received from any Governmental
Authority worldwide.   (g)      HondaSub has taken all reasonable measures to
maintain the validity and effectiveness of all HondaSub Intellectual Property,
and all documents, recordations and certificates necessary to be filed by
HondaSub and all filing, examination, issuance, post registration and
maintenance fees, annuities and the like required to be paid by HondaSub to
maintain the effectiveness of the HondaSub Intellectual Property have been filed
with, and timely paid to, the relevant Governmental Authorities, so that all of
the HondaSub Intellectual Property rights listed in Schedule 5.1(10)(a) are in
good standing and in full force and effect, and none of such HondaSub
Intellectual Property has lapsed, expired or been abandoned or canceled in any
jurisdiction.  

-21-

--------------------------------------------------------------------------------

(h)      HondaSub has the exclusive right to file, prosecute and maintain any
applications for the HondaSub Owned IP. HondaSub has taken all reasonable and
necessary steps (based on standard industry practice and in accordance with all
Applicable Law) to diligently and appropriately prosecute all applications
listed in Schedule 5.1(10)(a) as pending patent applications wholly owned by
HondaSub and all such pending applications are in good standing.   (i)     
Neither HondaSub nor, to HondaSub's knowledge, FuelMaker, has received, within
six years prior to the date hereof, any written demand, claim, notice or inquiry
from any third party in respect of the HondaSub Intellectual Property that
challenges, threatens to challenge, or inquires as to whether there is any basis
to challenge, the validity or the rights of HondaSub in or to the HondaSub
Intellectual Property, and HondaSub knows of no basis for any such challenge. To
HondaSub's knowledge there are no outstanding orders, judgments, decrees,
stipulations or (other than pursuant to the HondaSub IP Contracts) agreements
restricting the use or exploitation of the HondaSub Intellectual Property.
Neither HondaSub nor, to the knowledge of HondaSub, FuelMaker, has within six
years prior to the date hereof, received written notice that it is in default
(or without the giving of notice or lapse of time or both, would be in default)
under any license with respect to any HondaSub Intellectual Property or HondaSub
IP Contracts.   (j)      HondaSub is (subject to the exceptions set out in
Schedule 5.1(10)(a)) the sole legal and beneficial owner of, has good and
marketable title to, and owns all right, title and interest in, all of the
HondaSub Owned IP and all Intellectual Property rights therein free and clear of
any Encumbrance and has the right to transfer all Intellectual Property rights
in the HondaSub Owned IP. None of the HondaSub Owned IP or any Intellectual
Property right therein is owned by or registered in the name of any Person other
than HondaSub, including, without limitation, any current or former inventor,
owner, shareholder, partner, director, executive, officer, employee or
contractor of HondaSub or FuelMaker. No consent of any Person is necessary to
make, use, reproduce, license, sell, modify, update, enhance or otherwise
exploit any of the HondaSub Owned IP, except as provided for in the HondaSub IP
Contracts.   (k)      To the knowledge of HondaSub, the HondaSub Intellectual
Property comprises all of the Intellectual Property necessary for the conduct of
FuelMaker's business as it is currently conducted.   (l)      No licensing fees,
royalties, or payments are due or payable by HondaSub in connection with
HondaSub Intellectual Property or HondaSub IP Contracts, except as provided for
in the HondaSub IP Contracts. As at the date hereof, each of HondaSub and, to
the knowledge of HondaSub, FuelMaker has, and as at the Closing Time will have,
paid all licensing fees, royalties and other payments due and payable by it in
connection with the HondaSub IP Contracts (other than the agreements listed in
Section 3.2(m) and in the Gaz de France Termination). There are no licensing
fees, royalties or other payments that have been accrued by HondaSub or, to the
knowledge of HondaSub, FuelMaker, but which have not yet  

-22-

--------------------------------------------------------------------------------

  become due and payable, in connection with the HondaSub IP Contracts (other
than the agreements listed in Section 3.2(m) and in the Gaz de France
Termination) and in particular under the Greenfield License.     (m)      Other
than in respect of the Approvals described in Schedule 4.2(1)(d), HondaSub is
not subject to any restriction that would be violated or breached by the
consummation of the Transactions or that may affect the validity, use or
enforceability of the HondaSub Intellectual Property or the HondaSub IP     
Contracts.     (n)      Each of HondaSub and, to the knowledge of HondaSub,
FuelMaker, has taken reasonable measures to protect the confidentiality and
value of each item of the HondaSub Intellectual Property (other than Patents and
other Intellectual Property that are filed with any Government Authority as
contemplated by Section 5.1(10)(g) and are at a stage of such filing where they
have been made publicly available) that it owns or is obligated to protect, in
accordance with protection procedures customarily used in the industry to
protect rights of like importance.     (o)      To the knowledge of HondaSub,
all current and former FuelMaker employees, agents and independent contractors
who have materially contributed to or participated in the conception and
development of HondaSub Intellectual Property (“IP Participant”) have executed
and delivered to FuelMaker a proprietary information agreement, pursuant to
which, inter alia, such IP Participant has assigned all of his rights in such
Intellectual Property to FuelMaker or HondaSub and has agreed not to disclose
confidential information of FuelMaker for any purpose unrelated to his work for
FuelMaker. To the knowledge of HondaSub, no former or current IP Participant (i)
has, within six years prior to the date hereof, filed or threatened any written
claim against FuelMaker or HondaSub related to HondaSub Intellectual Property;
or (ii) has any Patents issued or pending for any invention used or needed by
FuelMaker which have not been assigned to FuelMaker or HondaSub.     (p)      To
the knowledge of HondaSub, no employee of FuelMaker is in default under any term
of any employment contract, noncompetition arrangement or other agreement
relating to HondaSub Intellectual Property. To the knowledge of HondaSub, no
employee, agent or independent contractor of FuelMaker, nor any third party (i)
is entitled to compensation by FuelMaker or HondaSub for any development or
exploitation of HondaSub Intellectual Property or (ii) has been granted any
right to develop or exploit any HondaSub Intellectual Property.   (11)      No
Default Under Contracts. HondaSub has performed, in all material respects, all
of the obligations required to be performed by it and is entitled to all
benefits under, and is not in default or alleged to be in default in respect of,
any Assumed Contract. All such Assumed Contracts are, with respect to HondaSub,
in good standing and in full force and effect, and no event, condition or
occurrence exists that, after notice or lapse of time or both, would constitute
a default by HondaSub under any such Assumed Contract.  

-23-

--------------------------------------------------------------------------------

(12)      Permits. HondaSub is in compliance with all Applicable Law applicable
to the HondaSub Purchased Assets. There are no Permits necessary to own, lease
or operate any of the HondaSub Purchased Assets.   (13)      Regulatory and
Third Party Approvals. Other than the Approvals described in Schedule 4.2(1)(d),
there is no requirement for HondaSub to make any filing with or give any notice
to a Governmental Authority or other Person, or obtain any Permit or consent
from any Person as a condition to the lawful completion of the Transactions.  
(14)      Taxes. HondaSub has withheld from each payment made to any of its past
or present employees, officers or directors, and to any non-resident of Canada,
the amount of all Taxes and other deductions required to be withheld therefrom,
if any, and has paid the same to the proper Tax authority within the time
required under applicable legislation.     There are no amounts collectable or
payable by HondaSub under the Retail Sales Tax Act (Ontario).   (15)     
Litigation. There are no actions, suits or proceedings (whether or not
purportedly on behalf of HondaSub) pending or, to the knowledge of HondaSub,
threatened against or affecting, HondaSub in respect of the HondaSub Purchased
Assets, at law or in equity or before or by any federal, provincial, municipal
or other governmental department, court, commission, board, bureau, agency,
tribunal or instrumentality, domestic or foreign, or before or by an arbitrator
or arbitration board. HondaSub has no knowledge of any ground on which any such
action, suit or proceeding might be commenced with any reasonable likelihood of
success.   (16)      Certifications. To the knowledge of HondaSub, Schedule
5.1(16) contains a true, accurate and complete list of the product
certifications held by FuelMaker in connection with the HRA and VRA products,
and each such certification is in good standing.   (17)      Brokers. Neither
HondaSub or Honda nor any director, officer or employee of HondaSub or Honda has
employed any broker or finder, or incurred or will incur any broker's, finder's
or similar fees, commissions or expenses, in each case in connection with the
Transactions or any other transaction document, that would cause the Purchaser
to become liable therefor.   (18)      Not Non-resident. HondaSub is not a
non-resident of Canada for purposes of the Income Tax Act (Canada).  

5.2 Representations and Warranties of the Purchaser. The Purchaser represents
and warrants to HondaSub as follows and acknowledges that HondaSub is relying on
these representations and warranties in connection with the completion by
HondaSub of the Transactions:

(1)      Organization and Corporate Power. The Purchaser is a corporation duly
incorporated, and is validly subsisting, under the laws of Italy. The Purchaser
has all necessary corporate power and authority to enter into this Agreement and
the other Transaction Documents to be delivered by Purchaser pursuant to this
Agreement, and to perform its respective obligations hereunder and thereunder.  

-24-

--------------------------------------------------------------------------------

(2)      Authorization. All necessary corporate action has been taken by or on
the part of the Purchaser to authorize the execution and delivery of this
Agreement and the other Transaction Documents to be delivered by Purchaser
pursuant to this Agreement, and the performance of its respective obligations
hereunder and thereunder.   (3)      Enforceability. This Agreement has been
duly executed and delivered by the Purchaser and is a legal, valid and binding
obligation of the Purchaser enforceable against it in accordance with its terms.
Each of the other Transaction Documents to be delivered by the Purchaser
pursuant to this Agreement will at the Closing Time have been duly executed and
delivered by the Purchaser and will be enforceable the Purchaser in accordance
with its respective terms.   (4)      Bankruptcy. The Purchaser has not made an
assignment in favor of its creditors or a proposal in bankruptcy to its
creditors or any class thereof, and no petition for a receiving order has been
presented in respect of it. The Purchaser has not initiated proceedings with
respect to a compromise or arrangement with its creditors or for its winding up,
liquidation or dissolution. No receiver or interim receiver has been appointed
in respect of it or any of its undertakings, property or assets and no execution
or distress has been levied on any of its undertakings, property or assets, nor
have any proceedings been commenced in connection with any of the foregoing.  
(5)      Consents and Approvals. There is no requirement for the Purchaser to
make any filing with or give any notice to any Governmental Authority or to
obtain any Approval, as a condition to the lawful completion of the
Transactions.   (6)      Absence of Conflict. The execution, delivery and
performance by the Purchaser of this Agreement and the completion of the
Transactions will not, (whether after the passage of time or notice or both),
result in:     (a)      the breach or violation of any of the provisions of, or
constitute a default under, or conflict with or cause the acceleration of any of
its obligation, under:      (i)      any Contract to which it is a party or by
which any of its undertakings, property or assets may be bound or affected;     
(ii)      any provision of its Constating Documents or resolutions of its board
of directors (or any committee thereof) or shareholders;      (iii)      any
Approval issued to, held by or for the benefit of, the Purchaser;      (iv)     
any Applicable Law; or     (b)      the requirement for any Approval from any
creditor of the Purchaser.   (7)      No Finder's Fees. The Purchaser has not
taken, and will not take, any action that would cause HondaSub or Honda to
become liable to any Claim for a brokerage commission, finder's fee or other
similar arrangement.  

-25-

--------------------------------------------------------------------------------

(8)      Funding. The Purchaser has and shall have, on Closing, sufficient funds
to enable it to consummate the Transactions, including payment of the Purchase
Price and all fees and expenses of the Purchaser relating to the Transactions.  
(9)      Investment Canada Act. The Purchaser is a “WTO Investor” within the
meaning of the     Investment Canada Act.   (10)      Non-Resident. The
Purchaser is a non-resident of Canada and is not registered for the goods and
services and harmonized sales taxes under Part IX of the Excise Tax Act
(Canada).  

5.3 Survival of Representations, Warranties and Covenants of HondaSub.

(1)      The representations and warranties of HondaSub and Honda and, to the
extent they have not been fully performed at or prior to the Closing Time, the
covenants of Honda or HondaSub, as applicable, contained in this Agreement or in
any Transaction Document shall survive Closing and shall continue for the
benefit of the Purchaser notwithstanding the Closing, any investigation made by
or on behalf of the Purchaser or any knowledge of the Purchaser, except that:  
  (a)      the representations and warranties set out in Sections 5.1(1),
5.1(2), 5.1(3), 5.1(4), 5.1(5) and 5.1(9) and the corresponding representations
and warranties set out in the Closing certificates (collectively the “Specified
Representations and Warranties”) shall survive and continue in full force and
effect for the longest period permitted under Applicable Law;     (b)      the
representations and warranties set out in Section 5.1(14) shall survive until 90
days after the expiry of the period within which an applicable taxation
authority could require the Purchaser to pay the relevant Taxes referenced
therein;     (c)      the representations and warranties and the corresponding
representations and warranties set out in the Closing certificates (other than
the Specified Representations and Warranties) shall survive Closing and continue
in full force and effect for a period of eighteen (18) months after the Closing
Date; and     (d)      the representations and warranties and the applicable
indemnity obligations for breach thereof that terminate pursuant to this Section
5.3, and the liability of any party to this Agreement with respect thereto
pursuant to this Article 5, shall not terminate with respect to any Claim,
whether or not fixed as to liability or liquidated as to amount, with respect to
which the Indemnifying Party has been given written notice from the Indemnified
Party prior to the expiration of the applicable survival period set forth in
this Section 5.3. The filing of a lawsuit within such survival period is not
required. Subject to the foregoing, after the expiry of such survival period,
HondaSub shall not have any liability or obligations to any other Party in
respect of any inaccuracy in or breach of any representation or warranty
contained in this Agreement or any Transaction Document.  

-26-

--------------------------------------------------------------------------------

(2)      Notwithstanding Section 5.3(1), a Claim for any breach of any of the
representations and warranties contained in this Agreement or in any Transaction
Document involving fraud, willful concealment or willful misleading may be made
at any time following the Closing Date, subject only to applicable limitation
periods imposed by Applicable Law.  

5.4 Survival of the Representations, Warranties and Covenants of the Purchaser.

(1)      The representations and warranties of the Purchaser contained in this
Agreement or in any Transaction Document shall survive Closing and continue in
full force and effect for a period of eighteen (18) months after the Closing
Date.   (2)      Notwithstanding Section 5.4(1), a Claim for any breach of any
of the representations and warranties contained in this Agreement or in any
Transaction Document involving fraud, willful concealment or willful misleading
may be made at any time following the Closing Date, subject only to applicable
limitation periods imposed by Applicable Law.  

5.5 Indemnification; Limitations on Liability.

(1)      Indemnification by HondaSub. Subject to the provisions of Section 5.3
and the other provisions of this Section 5.5, HondaSub shall indemnify and save
harmless the Purchaser from and against any and all Losses suffered or incurred
by it, as a result of or arising out of or in connection with:     (a)      any
inaccuracy, misrepresentation or breach of any representation or warranty made
or given by HondaSub in this Agreement or in any Transaction Document; and    
(b)      any failure by HondaSub or Honda to observe or perform any covenant or
obligation contained in this Agreement or in any Transaction Document to be
observed or performed by it.   (2)      Indemnification by Honda. Subject to the
provisions of Section 5.3 and the other provisions of this Section 5.5, Honda
shall indemnify and save harmless the Purchaser from and against any and all
Losses suffered or incurred by it, as a result of:     (a)      any inaccuracy,
misrepresentation or breach of any representation or warranty made or given by
HondaSub or Honda in this Agreement or in any Transaction Document;     (b)     
any failure by HondaSub to observe or perform any covenant or obligation
contained in Section 2.1, 2.3, 3.2, 3.4, 6.1, 6.2, 6.4 or 7.1 of this Agreement
to be observed or performed by HondaSub; and     (c)      any failure by Honda
to observe or perform any covenant or obligation contained in Section 6.1 or 6.2
of this Agreement to be observed or performed by Honda.  

-27-

--------------------------------------------------------------------------------

(3)      Indemnification by the Purchaser. Subject to the provisions of Sections
2.6(2) and 5.4, the Purchaser shall indemnify and save harmless HondaSub from
and against any and all Losses suffered or incurred by it, as a result of:    
(a)      any inaccuracy, misrepresentation or breach of any representation or
warranty made or given by the Purchaser in this Agreement or in any Transaction
Document; and     (b)      any failure by the Purchaser to observe or perform
any covenant or obligation contained in this Agreement or in any Transaction
Document to be observed or performed by it.   (4)      Threshold and
Limitations.     (a)      The Purchaser shall not be entitled to recover for any
Loss for or arising out of any breach of the representations, warranties or
covenants of HondaSub or Honda in this Agreement or any Transaction Document
(the “Purchaser Claims”) unless, and only to the extent that, the aggregate
Purchaser Claims exceed US$100,000 (the “Threshold”). Notwithstanding the
foregoing, the Purchaser shall be entitled to recover for any Purchaser Claim
based upon a Claim of fraud, willful concealment or willful misleading or any
breach of the Specified Representations and Warranties, without regard to the
Threshold.     (b)      Except for Purchaser Claims based upon a Claim of fraud,
willful concealment or willful misleading or any breach of the Specified
Representations and Warranties or a breach of Section 6.2(1), the total
liability of HondaSub and Honda collectively under this Agreement and all
Transaction Documents shall not exceed: (a) the amount of US$3,000,000 in the
aggregate for Purchaser Claims for which the Purchaser has given written notice
to HondaSub within a period of six (6) months after the Closing Date; and (b)
the amount of US$1,000,000 in the aggregate for Purchaser Claims for which the
Purchaser has given written notice to HondaSub after such six-month period
(subject to Section 5.3), provided that for greater certainty in no event shall
the total liability of HondaSub and Honda collectively under this Agreement and
all Transaction Documents (other than for Purchaser Claims based upon a Claim of
fraud, willful concealment or willful misleading or any breach of the Specified
Representations and Warranties) exceed US$3,000,000 in the aggregate. In no
event shall the total liability of HondaSub and Honda collectively for all
Purchaser Claims under this Agreement and all Transaction Documents exceed in
the aggregate the aggregate of the cash amount paid by the Purchaser under this
Agreement and the FM APA.   (5)      Exclusive Remedy. Except as otherwise
expressly provided in this Agreement, the rights of indemnity as set forth in
this Article 5 are the sole and exclusive remedy of each Party in respect of any
inaccuracy, misrepresentation, breach of warranty or breach of covenant by
another Party in this Agreement or any Transaction Document. This Section 5.5
shall remain in full force and effect in all circumstances and shall not be
terminated by any breach (fundamental, negligent or otherwise) by any Party of
its representations,  

-28-

--------------------------------------------------------------------------------

warranties or covenants hereunder or under any documents delivered pursuant
hereto or by any termination or rescission of this Agreement by any Party
hereof.



5.6 Indemnification Procedures.




(1)      Notice of Claim.     (a)      In the event that a Party (the
“Indemnified Party”) shall become aware of any Claim in respect of which another
Party (the “Indemnifying Party”) agreed to indemnify the Indemnified Party
pursuant to this Article 5, the Indemnified Party shall promptly give the
Indemnifying Party notice thereof; provided, however, that, subject to Section
5.6(1)(b) below, the failure to give such prompt notice shall not prevent any
Indemnified Party from being indemnified hereunder for any Losses. Such notice
shall specify whether the Claim arises as a result of a claim by a person
against the Indemnified Party (a “Third Party Claim”) or whether the Claim does
not so arise (a “Direct Claim”), and shall also specify with reasonable
particularity, to the extent that the information is available, the factual
basis for the Claim and the amount of the Claim.     (b)      If, through the
fault of the Indemnified Party, the Indemnifying Party does not receive notice
of any Claim in time to contest effectively the determination of any liability
susceptible of being contested, the Indemnifying Party shall be entitled to set
off against the amount claimed by the Indemnified Party the amount of any Losses
incurred by the Indemnifying Party resulting from the Indemnified Party's
failure to give such notice on a timely basis.   (2)      Direct Claim. With
respect to any Direct Claim, following receipt of notice from the Indemnified
Party of the Claim, the Indemnifying Party shall have 45 days to make such
investigation of the Claim as is considered necessary or desirable. For the
purpose of such investigation, the Indemnified Party shall make available to the
Indemnifying Party the information relied upon by the Indemnified Party to
substantiate the Claim, together with all such other information as the
Indemnifying Party may reasonably request. If both Parties agree at or prior to
the expiration of such 45-day period (or any mutually agreed upon extension
thereof) to the validity and amount of such Claim, the Indemnifying Party shall
immediately pay to the Indemnified Party the full agreed-upon amount of the
Claim, failing which the matter shall be referred to binding arbitration in such
manner as the Parties may agree or shall be determined by a court of competent
jurisdiction.   (3)      Third Party Claims.     (a)      The Indemnifying Party
shall have the right, at its expense, to participate in or assume control of the
negotiation, settlement or defence of any Third Party Claim and if the
Indemnifying Party assumes control, it shall reimburse the Indemnified Party for
all of the Indemnified Party's reasonable out-of-pocket expenses prior to the
time the Indemnifying Party assumed control. If the Indemnifying Party elects to
assume such control, the Indemnified Party shall have the right to  

-29-

--------------------------------------------------------------------------------

  participate in the negotiation, settlement or defence of such Third Party
Claim and to retain counsel to act on its behalf, provided that the fees and
disbursements of such counsel shall be paid by the Indemnified Party unless the
named parties to any action or proceeding include both the Indemnifying Party
and the Indemnified Party and representation of both the Indemnifying Party and
the Indemnified Party by the same counsel would be inappropriate due to actual
or potential differing interests between them (such as the availability of
different defences).     (b)      If the Indemnifying Party, having elected to
assume such control, thereafter fails to defend the Third Party Claim within a
reasonable time, the Indemnified Party shall be entitled to assume such control
and the Indemnifying Party shall be bound by the results obtained by the
Indemnified Party with respect to the Third Party Claim.     (c)      If any
Third Party Claim is of a nature such that the Indemnified Party is required by
Applicable Law to incur Losses or make a payment to any person (a “Third Party”)
with respect to the Third Party Claim before the completion of settlement
negotiations or related legal proceedings, the Indemnified Party may, acting
reasonably, incur such Losses or make such payment and the Indemnifying Party
shall, forthwith after demand by the Indemnified Party, reimburse the
Indemnified Party for such payment. If the amount of any liability of the
Indemnified Party under such Third Party Claim, as finally determined, is less
than the amount that was paid by the Indemnifying Party to the Indemnified
Party, the Indemnified Party shall, forthwith after the receipt of the
difference from the Third Party, pay the amount of such difference, together
with any interest thereon paid by the Third Party to the Indemnified Party, to
the Indemnifying Party. In addition, the Indemnifying Party shall post all
security required by any Governmental Authority having jurisdiction that is
necessary to enable the Indemnifying Party to contest any Third Party Claim.    
(d)      If the Indemnifying Party fails to assume control of the defence of any
Third Party Claim or defaults in respect of any of its obligations under this
Section 5.7(3) with respect thereto, the Indemnified Party shall have the
exclusive right to contest the amount claimed and may, acting reasonably, settle
and pay the same on 14 days' prior written notice to the Indemnifying Party and
the Indemnifying Party shall, thereupon, be deemed to have agreed that such
settlement is reasonable and may be agreed to by the Indemnified Party and all
other persons liable in respect of the Third Party Claim unless within such
14-day period the Indemnifying Party notifies the Indemnified Party that it is
assuming or reassuming control of such defence and thereafter assumes or
reassumes such control and does not default.   (4)      Tax Claims.
Notwithstanding any other provision of this Section 5.6, a notice of a Direct
Claim or a Third Party Claim in respect of a Loss relating to Taxes must be
delivered to the Indemnifying Party no later than the earlier of: (i) 30 days
prior to the expiry of the period during which the Indemnified Party may object
to or appeal the assessment giving rise to the relevant Tax liability; and (ii)
the expiry of the period during which the  

-30-

--------------------------------------------------------------------------------

  Indemnified Party may respond to audit proposals prior to the issuance of a
reassessment that will give rise to the relevant Tax liability.   5.7     
Payment of Indemnification Claims.     (a)      If any Indemnified Party is
entitled to indemnification from an Indemnifying Party pursuant to this
Agreement, such indemnification payment will be made in accordance with Section
1.7(b) upon demand.     (b)      Any payment made by HondaSub or Honda pursuant
to this Article 5 will be deemed an adjustment to the Purchase Price.  



ARTICLE 6
COVENANTS






6.1 Transfer of Documentation.




(1)      On the Closing Date, HondaSub shall deliver, or shall cause to be
delivered, the Books and Records to the Purchaser. The Purchaser shall preserve
all such documents delivered to it in accordance with the Purchaser's document
retention procedures, or such longer period as is required by Applicable Law,
and shall permit HondaSub or its authorized Representatives reasonable access
thereto while those documents are in the possession or control of the Purchaser
solely to the extent that such access is required by HondaSub to perform its
obligations under this Agreement or under Applicable Law, but the Purchaser
shall not be responsible or liable to HondaSub for, or as a result of any loss
or destruction of or damage to, any such documents and other data unless such
destruction, loss or damage is caused by the Purchaser's negligence or willful
misconduct. All reasonable out-of-pocket costs and expenses in connection with
any access contemplated by this Section 6.1(1) shall be borne by Honda.   (2)   
  Notwithstanding Section 6.1(1), HondaSub and Honda shall be entitled to retain
copies of any documents or other data delivered to the Purchaser pursuant to
Section 6.1(1) provided that those documents or data are reasonably required by
HondaSub to perform its obligations hereunder or under Applicable Law.  

6.2 Covenant Not to Compete; Confidentiality.

(1)      Beginning on the date of the Closing and for the period of 48 months
thereafter, each of HondaSub and Honda agrees that it will not, anywhere in the
world, engage or participate in (whether as owner, operator, member, interest
holder, trustee, manager, consultant, strategic partner or otherwise) the
business of manufacturing, marketing, distributing or selling compressed natural
gas refueling systems for motor vehicles in residential and commercial markets
(a “Competing Business”). Honda will provide notice to its Affiliates of the
covenant not to compete contained in the preceding sentence, and will request
that such Affiliates act in accordance with the spirit of such covenant not to
compete; provided, however, that the Purchaser acknowledges that neither
HondaSub nor Honda has the authority to legally bind its respective Affiliates.
Notwithstanding any other provision of this Section 6.2, neither HondaSub nor
Honda will be in breach of this  

-31-

--------------------------------------------------------------------------------

  Section 6.2(1) by reason (a) of its beneficial ownership, together with that
of its Affiliates, of one percent or less of a Competing Business' voting
capital if such Competing Business is publicly traded, (b) of its beneficial
ownership, management or operation, together with that of its Affiliates, of the
business of manufacturing, distributing or selling hydrogen or gasoline
refueling systems, (c) that it, or any of its Affiliates, provides
specifications other than specifications of natural gas Refueling Technology to
any Competing Business, (d) that any of the motor vehicle dealers or
distributors of Honda or its Affiliates distribute, sell, install or service
natural gas refueling systems, which natural gas systems are acquired from a
Person other than Honda, or (e) of the exercise of rights granted to Honda under
the Technology Agreement or the MTM/Honda Greenfield Sublicense.   (2)      Each
of Honda and HondaSub shall, and shall cause its Representatives to, keep
confidential and not disclose to any other Person, including its Affiliates, or
use for its benefit or for the benefit of any other Person, any information
pertaining to FuelMaker or the HondaSub Purchased Assets except for information
that:     (a)      relates to the Technology Agreement or the MTM/Honda
Greenfield Sublicense, but only to the extent permitted by, and in accordance
with the provisions of, such agreements;     (b)      is or becomes generally
available to the public, other than as a result of disclosure in violation of
this Agreement or of any Transaction Document delivered pursuant hereto;    
(c)      was developed by the party owing a duty of confidentiality hereunder (a
“recipient”) independent of any disclosure by a party to whom such duty is owed
(a “beneficiary”) or was available to the recipient on a non-confidential basis
prior to its disclosure to the recipient by or on behalf of the beneficiary;    
(d)      becomes available to a recipient on a non-confidential basis from a
source other than a beneficiary, provided that the recipient shall have made
reasonable inquiry to satisfy itself that the source was not, when it disclosed
the information to the recipient, prohibited from so doing by a confidentiality
obligation owed to a beneficiary, whether contractual, fiduciary or otherwise;
or     (e)      Honda or HondaSub is required to do so by Applicable Law or
Governmental Authority having jurisdiction over Honda or HondaSub, as the case
may be, and then only after the Purchaser shall have been given an opportunity,
if so advised, to seek a protective order.   (3)      The Parties acknowledge
and agree that the restrictions contained in Sections 6.2(1) and (2) are a
reasonable and necessary protection of the immediate interests of the Purchaser,
and any violation of these restrictions would cause substantial injury to the
Purchaser and that the Purchaser would not have entered into this Agreement and
the other Transaction Documents without receiving the additional consideration
offered by HondaSub and Honda in binding itself to these restrictions. In the
event of a breach or a threatened  

-32-

--------------------------------------------------------------------------------

  breach by HondaSub or Honda of these restrictions, the Purchaser will be
entitled to seek an injunction restraining HondaSub or Honda or their
Affiliates, as applicable, from such breach or threatened breach (without the
necessity of proving the inadequacy as a remedy of money damages or the posting
of a bond); provided, however, that the right to seek injunctive relief will not
be construed as prohibiting the Purchaser from pursuing any other available
remedies, whether at law or in equity, for such breach or threatened breach.  
6.3      Investigation. Before Closing, the Purchaser and its authorized
Representatives shall, during normal business hours, be permitted reasonable
access to (i) all documents relating to information scheduled or required to be
disclosed under this Agreement, (ii) the Books and Records, and (iii) the
Assumed Contracts, and HondaSub shall provide photocopies to the Purchaser of
all such written information and documents as may be reasonably requested by the
Purchaser.   6.4      Cooperation. Each Party hereto covenants during the
Interim Period (and subject to the  



other terms of this Agreement):




(1)      To cooperate with each other in determining whether filings are
required to be made with or consents required to be obtained from any
Governmental Authority in any jurisdiction in connection with the consummation
of the Transactions and in making or causing to be made any such filings
promptly and to obtain timely any such consents (each Party hereto shall furnish
to the other Parties and to their respective counsel all such information as may
be reasonably required in order to effectuate the foregoing action).   (2)     
To keep the other Parties informed of any significant communications received by
such Party from, or given by such Party to, any Governmental Authority and to
consult with the other Parties in advance of any meeting or conference with any
Governmental Authority.   (3)      To use commercially reasonable efforts, and
cooperate with the other Parties hereto, to obtain all consents required from
third persons, whose consent or approval is required pursuant to any contract or
otherwise to consummate the Transactions and to take all other steps necessary
to complete the Transactions prior to the Closing Date.   (4)      Without
limiting the specific obligations of any Party hereto under any covenant or
agreement hereunder, to use commercially reasonable efforts to take all action
and do all things necessary in order to promptly consummate the Transactions,
including, satisfaction, but not waiver, of the Closing conditions set forth in
Article 4.  



ARTICLE 7
GENERAL




7.1 Public Announcements. No Party shall make any public statement or issue any
press release concerning the Transactions except as agreed by HondaSub and the
Purchaser acting reasonably or as may be necessary, in the opinion of counsel to
the Party making that disclosure, to comply with the requirements of Applicable
Law. If any public statement or release is so required, the Party making the
disclosure shall consult with HondaSub and the Purchaser before

-33-

--------------------------------------------------------------------------------

making that statement or release, and HondaSub and the Purchaser shall use all
reasonable efforts, acting in good faith, to agree on a text for the statement
or release that is satisfactory to them. Nothing herein contained, however,
shall prevent a Party from complying with the requirements of any securities
laws to which it is subject or the requirements of any stock exchange. Draft
press releases are attached hereto as Schedule 7.1.

7.2 Expenses. Each of the Parties shall pay all expenses (including Taxes
imposed on those expenses) it incurs in the authorization, negotiation,
preparation, execution and performance of this Agreement and the Transactions,
including all fees and expenses of its legal counsel.

7.3 Commercially Reasonable Efforts. In this Agreement, unless specified
otherwise, an obligation of any Party to use its commercially reasonable efforts
to obtain any Approval shall not require the Party to make any payment to any
Person for the purpose of procuring the Approval, except for payments for
amounts due and payable to that Person, payments for incidental expenses
incurred by that Person and payments required by any Applicable Law or to
commence any Claim.

7.4 No Third Party Beneficiary. This Agreement is solely for the benefit of the
Parties and no third parties shall accrue any benefit, Claim or right of any
kind pursuant to, under, by or through this Agreement.

7.5 Entire Agreement.This Agreement, together with the Transaction Documents
delivered pursuant to this Agreement, constitutes the entire agreement between
the Parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and discussions, whether written or
oral. There are no conditions, covenants, agreements, representations,
warranties or other provisions, express or implied, collateral, statutory or
otherwise, relating to the subject matter hereof except as herein provided or as
provided in any Transaction Document delivered pursuant hereto.

7.6      Time of Essence. Time is of the essence of this Agreement.   7.7     
Amendment. This Agreement may be supplemented, amended, restated or replaced
only  



by written agreement signed by each Party.




7.8 Waiver of Rights. Any waiver of, or consent to depart from, the requirements
of any provision of this Agreement shall be effective only if it is in writing
and signed by the Party giving it, and only in the specific instance and for the
specific purpose for which it has been given. No failure on the part of any
Party to exercise, and no delay in exercising, any right under this Agreement
shall operate as a waiver of that right. No single or partial exercise of any
such right shall preclude any other or further exercise of that right or the
exercise of any other right.

7.9      Jurisdiction. Each Party irrevocably and unconditionally:     (a)     
submits to the non-exclusive jurisdiction of the courts of the Province of
Ontario; and     (b)      WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR  

-34-

--------------------------------------------------------------------------------

CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR ANY OTHER AGREEMENT OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OTHER AGREEMENT OR ANY OF THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY, OR OTHERWISE AND (II)
AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION
SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS
AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF
THEIR RIGHT TO TRIAL BY JURY.

7.10 Governing Law. This Agreement and each of the documents contemplated by or
delivered under or in connection with this Agreement are governed by, and are to
be construed and interpreted in accordance with, the laws of the Province of
Ontario and the laws of Canada applicable in the Province of Ontario.



7.11 Notices.




(1)      Any notice, demand or other communication (in this Section 7.11, a
“Notice”) required or permitted to be given or made under this Agreement must be
in writing and is sufficiently given or made if:     (a)      delivered in
Person and left with a receptionist or other responsible employee of the
relevant Party at the applicable address set forth below;     (b)      sent by
prepaid courier service or (except in the case of actual or apprehended
disruption of postal service) mail; or     (c)      sent by facsimile
transmission, with confirmation of transmission by the transmitting equipment (a
“Transmission”);      in the case of a Notice to HondaSub or Honda, addressed to
it at:      American Honda Motor Co., Inc. 1919 Torrance Blvd.      Torrance,
California 90501-2746      Attn.: Richard Crawford, Senior Manager of Treasury
Services Facsimile No. (310) 783-2210  

-35-

--------------------------------------------------------------------------------

  with copies (not constituting Notice) to:     Honda North America, Inc. 700
Van Ness Avenue Torrance, California 90501-2206     Attn.: Don Woods, Senior
Corporate Counsel Facsimile No. (310) 781-4970     McMillan LLP     44th Floor,
181 Bay Street Toronto, Ontario Canada M5J 2T3 Attn.: Bruce McWilliam Facsimile
No. (416) 865-7048     and in the case of a Notice to the Purchaser, addressed
to it at:     MTM S.r.l. Via La Morra, 1 12062 Cherasco (Cuneo), Italy    
Attn.: Giuseppe Colombo Facsimile No.: 39 0172 48 82 37     with a copy to:    
Fuel Systems Solutions Inc. 3030 South Susan Street Santa Ana, CA     92704-6435
    Attention: Matthew Beale, President Fax No.: (714) 656-1401 with a copy (not
constituting Notice) to:     Davies Ward Phillips & Vineberg LLP 44th Floor 1
First Canadian Place Toronto, ON M5X 1B1 Attn.: Jay A. Swartz Facsimile No.:
(416) 863-0871   (2)      Any Notice sent in accordance with this Section 7.11
shall be deemed to have been received:     (a)      if delivered prior to or
during normal business hours on a Business Day in the place where the Notice is
received, on the date of delivery;  

-36-

--------------------------------------------------------------------------------

(b)      if sent by mail, on the fifth Business Day in the place where the
Notice is received after mailing, or, in the case of disruption of postal
service, on the fifth Business Day after cessation of that disruption;   (c)   
  if sent by facsimile during normal business hours on a Business Day in the
place where the Transmission is received, on the same day that it was received
by Transmission, on production of a Transmission report from the machine from
which the facsimile was sent which indicates that the facsimile was sent in its
entirety to the relevant facsimile number of the recipient; or   (d)      if
sent in any other manner, on the date of actual receipt;  

except that any Notice delivered in person or sent by Transmission not on a
Business Day or after normal business hours on a Business Day, in each case in
the place where the Notice is received, shall be deemed to have been received on
the next succeeding Business Day in the place where the Notice is received.

(3) Any Party may change its address for Notice by giving Notice to the other
Parties.

7.12 Benefit of Agreement.This Agreement shall enure to the benefit of and be
binding upon the Parties hereto and, where the context so permits, their
respective successors and permitted assigns. Any Party may after the Closing
assign its rights and benefits under this Agreement or under any Transaction
Document, in whole or in part, to any Affiliate of the Party, provided, however,
that any such assignment shall not relieve the assigning Party from any of its
liabilities or obligations hereunder or thereunder. Otherwise, no Party may
assign any of its rights or obligations hereunder without the prior written
consent of the other Parties, such consent not to be unreasonably withheld or
delayed.

7.13 Further Assurances. Each Party shall promptly do, execute, deliver or cause
to be done, executed or delivered all further acts, documents and matters in
connection with this Agreement that any other Party may reasonably require, for
the purposes of giving effect to this Agreement.

7.14 Severability. If, in any jurisdiction, any provision of this Agreement or
its application to any Party or circumstance is restricted, prohibited or
unenforceable, that provision shall, as to that jurisdiction, be ineffective
only to the extent of that restriction, prohibition or unenforceability without
invalidating the remaining provisions of this Agreement, without affecting the
validity or enforceability of that provision in any other jurisdiction and, if
applicable, without affecting its application to the other Parties or
circumstances.

7.15 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which taken together
shall constitute one agreement. To evidence the fact that it has executed this
Agreement, a Party may send a copy of its executed counterpart to all other
Parties by Transmission and the signature transmitted by Transmission shall be
deemed to be its original signature for all purposes.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

-37-

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Parties have duly executed this Agreement on the
date first above written.



2045951 ONTARIO INC.






By: /s/ Paul Honda






Name: Paul Honda
Title: Treasurer






AMERICAN HONDA MOTOR CO., INC.






By: /s/ Anthony P. Piazza




Name:    Anthony P. Piazza  Title:    Vice President, Corporate Procurement 




MTM S.r.l.






By: /s/ Mariano Costamagna






Name: Mariano Costamagna
Title: President




--------------------------------------------------------------------------------